‘_.   -.
           . .




                 OFFICE   OFTHEAWRNEY            QENERALOFTEXAS
                                        AUSTIN
Honorable S. B. Buchanan, Jr., Page 2



of said county are compensated on a fee basis.

          Articles 3S96 and 9897, Vernonls Civil Statutes, read
as follows:

          "Art. 3S96. (3S94) To keep accounts -
                Each district, county and precinct
          Officer shall k88p a COrJT8Ct statement of
          all f88S earned by him and all sums ooming
          into his hands as deposits ror 0ost8, to-
        cg?ther   with all trust   runds placed in the
          registry ot the oourt, tees or orrloe and
          oommlas5.on8lnabookorlnbookatobe
                       ,
          provided him for that purpose, in whlah
          the oifleer,   at the tlzae when euoh aepoalts
          are made or swh tees au6 aodwl8~         are
          ea.3medanduheneayorallofsu0hrunds
          crhau ooM.blto hlehanae,        eballaoterthe
          wme~endit 8hau be the qutyor the aoan-
          ty audltor in ~ouutles bartaga oowtyem-
         Utorto     ammallyexadnetheboo&an~
         accounts or awh orfloam and to report
         hi8 filld%U@ t0 th8 l&8* SU6OeO6iIQ &lWl&
         Jary or dietriot ouart. In ooumtlee hat-
         ing no oounty auditor, it shall be the duty
         of the C6mmteeiowra*~ Court to make the ox-
         amination of sdd books and aaaot~&s or
         hare the samemade and to mako'report to
         the grand Jury as hera%nabove provided.

         *Art. SSO'I. (3695) Swora stateme& ~-
               Eaah dietriet, aeunty and preoiwt
         offleer, at the olose OS each fissal rear
         (Deeember Slst) &all make to the dUJtrlet
         cart of the county In uhieh he remidea a
         shorn statement in tripli8ata (on forms
         deelgwd and approved by the State Aaditor)
         a copy of whioh stat-t     shall be iosrarded
         to th8 state Auditor by the olerk 0r th8
         dietriot uourt of said oorrnty within thirty
         (so) days arter the &me hae been riled in
         his ofrioe, and one oopy to be filed with
         the eoaaty aaditor, if any; otherwise said
         oopy shall be Wled   with bh8~Gommlesion8rer
         cmlrt. Said report #hall show the amount
         0s~ all feea, &mmissioas  and aompensatioma
         wbatemr   earned by mid orilcer Dada     the
Honorable S. B. Buchanan, Jr., Page 3



         fiscal year; and secondly, shall show the
         amount of fees, commissions and conqensa-
         tions collected by him during the fiscal
         year; thirdly, said report shall contain
         an itemized statement of all fees, cora&.s-
         SiOnS and COinpenSatiOnS 8rGm8d during the
         fiscal year which were not collected, to-
         gether with the name of the party owing
         said fees, commissions and compensations.
         Said report shall be filed not later
         than February 1st fOuOUing the OlOS8 Of
         the f18aa.l yeta and for eaoh day after
         said date that said report remains not
         filed, said officer shall he liable to a
         penalty of Twenty Five ($85.00)Dollars,
         uhIoh may be reuorered by the county in
         a wit brought for such pareses, and In
         addftlon Said offifwr s&all be subjeot
         to reatov~l from aSfloe.*

          The last two paragraphs0s A&la18   sf3m1,lfermn~s
Revised civil statutes, r8adzaS followsr
              The wmpensatlbnq,lIaktatIons     as(L
         -        h8ZWti fixed in. this AOt iot
         0lrIoers shall Inala& and apply to all
         0fri68~.~ti~~ah8~inin         haohand
         every oounty of this aate, and It Is
         hereby de&wed    to &I tbs ~te&Ion    of the
         Legislature that the pxovIslons of this
         hot shall apply to eaoh or 8aia 0irIa9rsi
         and anysp8eIaLor    general law Isoosslstent
         with the provIsion hereof is hereby ex-
         m8881y repealed In so far as the same BleJ
         be Inoonsistent with this Bat.

               Vhe oompensatIoa, lImitationi and
          maxsmlins bereln fiX86 shall also tip&y trs
          au r88S and oORIp8M%tiOE VIhatSO8V8r 001-
          lected by said orrloers in their 0rriOial
          capaoity, whether aOCOllatabl8 as r888 af
          OffiC8 ander the present law, and any law,
          general or sgeoial, to the oontrary IS
          hereby expressly repealed. The only kind
          and charaater 0s oompemation   ex8mpt from
          the provlslons of this A& shall be rewards
          reueivsd by sheriffs for apprehesaion 0s
  Honorable S. 8. Buchanan, Jr. Page 4



             criminals or fugitives from justice and
             for the recovery of stolen property, and
             moneys received by County Judges and Jus-
             tices of the Peace for performing marriage
             ceremonies, which sum shall not be ac-
             countable for and not required to be re-
             ported as fees of orfice."

            It appears that the terms of the fast’above 4uof8d
  article are inclusive to the extent that 5.uOrder for f888 to
  be exempted thereunder, they must be specliloally exoluded.

              III th8 OaS8 Or xi&Ou     V. wV8StOZI cOU#tty (8Up. ct.
  or Tex..   lOS.l.),226 S. 8. 547, Galveston C3ounty euedthe appel-
  lant to rewrer     oertaiu f888 and aom~~Issions reoeIred by him as
  Tax ALssesaor and Colleotor of &ilvestoa Qouuty, who alw par-
  formed the duties of Aaseasor and Colleotor for brainage dIs-
  trlet for rhleh ~~..se~les         he m30it8a a ~eoapensatIon for
  rhioh l!eOOY8ry was &&at.      TheQourt,    ineonsideringthe    $ase,
  wnqmred the artleles phder rlrioh eoqpensatIm       is allowed to
  Tax Asseswrs     and Collootors for their senleeb 'In aasessIng and
  oollectlng   taxes 0s bralags   districts   to th8 artiole  ima& uBioh
  -the Tax Asseawr cud Oolleotor or the aounty.may be de8Idnsted
  Assessor aud Colleotor for an Independent ash001 diatriat, aud
  reoelte in rmarn     r0i asting as such aertaln eommlssIons.     The
-Court COnSidaZed bitFlatiOSS Ur$siag uuder each artI618 with res-
  'peat to aooouutability 6s eomuissiess r’eaOir8d tbieretmder to be
  0olPpletely andlogourr. The Qourt aited the ease 0r Ellis Gounty
  v'. Thompson, 06 6. w. 49, qtmting rroa suoh~oase in the folleu-
  ins 109gwe:
                  =The phrase *rws or all kfnb8* smbraoea
             every l&ad of eompensatloa allowed by law to
             a clerk d th8 eOW&y CO-,       ~eSS'OXoOpfe6
             by so~~~p~isloi   0s the statute * * ,* The
             e~asptlens are so definite that bp i.~~lIea-
             tiou all f888 not mentioned   iu the exaeptIons
             are excluded thereirO&    aad tb8reby in&laded
             within the requiresmut oi the sot?

            In Viea 0r the iOr8gOing statutes,~ you are respectfully
  advised that It is th8 opinion of this Department that the above
  mentioned eompeasation reaaired buyth8 Tax Aas8ssor-Colleotor for
  preparing tax crertiiloates issued at the reqaest,of abstraot QOm-
  pdes   mst'be aooppanted ror aa rees of orrm.
Honorable 5. B. Buchanan, Jr., Page-5



          Trusting that the foregoing fully answers your in-
quiry, we reilein

                                          Yours very truly

                                   ATlQRNEYCENEXAL. OF TZXAS




AW:RS




              ATTORNEY GEXERAL OF TEXXS